Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Cohen (Reg. No.: 32,768) on 03/08/2022.  
The application has been amended as follows: (amend claim 1).
-Claim 1, lines 8-9, “between a proximal end and a distal end” was deleted, and in its place, --from a proximal end of the body to a distal end of the body--was inserted.
Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious a method of loading a collapsible prosthetic heart valve into a delivery system, the method comprising, inter alia, the loading tool having an extension on the distal end of the body, the extension having a free end and an extension lumen coaxial with the body lumen, the extension lumen defining a shelf surface between the proximal end of the body and the free end of the extension, the loading tool having a slot extending through the extension from the free end toward the 
The closest prior art, Miller (US Pub. No.: 2011/0295216) discloses a method of loading a collapsible prosthetic heart valve into a delivery system, comprising assembling a loading tool (1602 in Para. [0090] of the specification but 1802, Fig. 18) around a distal end of a delivery device (distal end around 132, Figs. 9 and 18) for a collapsible prosthetic heart valve (200, Fig. 2), the delivery device having a retaining element (136, Fig. 8; 1736, Figs. 17 and 18) and an outer sheath (130, Fig. 8), the retaining element having plurality of recesses (1704, Fig. 17); the loading tool having a body, a distal end, a proximal end, and a body lumen (Figs. 17-19), and a slot (1702, Figs. 17-19) extending from the distal end of the body to toward the proximal end; placing a first retainer of the collapsible prosthetic heart valve through the slot and into a corresponding first one of the recesses of the retaining element (Para. [0090]); rotating the loading tool about the longitudinal axis until a second one of the recesses of the retaining element is exposed within the slot (Para. [0090]); placing a second retainer of the collapsible prosthetic heart valve through the slot and into the second one of the recesses of the retaining element (Para. [0090]); rotating the loading tool about the longitudinal axis until the first one and the second one of the recesses are not exposed within the slot (Para. [0090]); advancing the outer sheath relative to the retaining .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771